Quillian, Chief Judge.
The defendant appeals his convictions on two counts — one for aggravated assault with intent to rob and the second for aggravated assault. Held:
The sole basis for reversal urged on appeal concerns the sufficiency of the evidence. From an examination of the transcript, according to the defendant and one of his witnesses, he was not present at the scene of the attempted robbery; while, on the other hand, the state’s witness positively identified him. Applying the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560), a rational trier of fact could have found the defendant guilty of the offenses charged beyond a reasonable doubt.

Judgment affirmed.


McMurray, P. J., and Pope, J, concur.